Citation Nr: 0802151	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of the left eye.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
diabetes mellitus, claimed as secondary to exposure to Agent 
Orange.  

5.  Entitlement to a compensable evaluation for laceration 
residuals of the right index finger, on appeal from the 
initial grant of service connection.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1974 to November 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Claims for service connection for hypertension, diabetes, 
a right knee disability and loss of the left eye were denied 
by the RO in March 1991 and April 1992 and not appealed; the 
April 1992 rating action was the last final denial as to 
those issues on any basis before the present attempt to 
reopen the claims.  

2.  The evidence received since the April 1992 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claims for service 
connection, and therefore is not material evidence.  

3.  The right index finger laceration residuals are not shown 
to be manifested by ankylosis or limited such that there is a 
gap of 1 inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible or extension limited by more 
than 30 degrees.  The veteran's right index finger scar is 
essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1992 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claims of entitlement to service connection for 
hypertension, diabetes, a right knee disability and loss of 
the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  The criteria for a compensable rating for laceration 
residuals of the right index finger are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 5229 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108 (West 2002).  The RO originally denied the 
veteran's claims for service connection for hypertension, 
diabetes, right knee disability, and loss of the left eye in 
March 1991.  He did not appeal.  A rating action in April 
1992 affirmed the denial of service connection on the basis 
that new and material evidence had not been submitted to 
reopen the claims.  Again, the veteran was notified and did 
not appeal.  The July 2005 rating action was the last final 
denial as to those issues on any basis before the present 
attempt to reopen the claims.  See 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's request to reopen his claim was filed 
in 2004, so the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined in the decision below. 

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the April 1992 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2007).  

Factual Background and Analysis

As noted previously, the claims for service connection for 
hypertension, diabetes, the right knee and left eye were 
denied by the RO in March 1991 on the basis that there was no 
evidence of these disorders during service or within one year 
of discharge.  The RO's continued denial in April 1992 has 
been predicated upon the fact that new and material evidence 
had not been submitted to reopen the claim.  Most recently in 
July 2005, the RO noted that diabetes was one of the 
enumerated conditions for which presumptive service 
connection due to Agent Orange exposure was available.  
However, the evidence does not reflect that the veteran 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, as required by 
regulation.  Therefore, in the absence of evidence of actual 
duty or visitation in Vietnam, he is not entitled to a 
presumption of Agent Orange exposure.  In this case, any 
"new" evidence would have to show that the veteran's 
claimed disabilities were incurred in or aggravated by active 
military service.  

Evidence of record in April 1992 included service medical 
records (SMRs), which were entirely negative for complaints, 
findings, diagnoses, or treatment associated with the claimed 
disorders.  Post service records dated from 1990 to 1991 
includes an April 1990 discharge summary which shows the 
veteran's history of hypertension, diabetes and left eye 
blindness from old trauma, four years prior.  A VA hospital 
summary dated in August 1991, shows the veteran was admitted 
for treatment of his diabetes.  At that time he gave a 
history of hypertension diagnosed at age 19, left eye 
blindness since 1984 following an accident and status post 
right knee surgery for chronic right patella rupture in 1985.  
There was no further discussion regarding the onset or 
etiology of the claimed disabilities.  

Evidence received since the April 1992 rating decision 
includes copies of service personnel records and clinical 
records dated from 2004 to 2006, which show evaluation for 
various disabilities as well as continued treatment for 
hypertension and diabetes with no indication as to onset.  
Also received was an April 2006 medical opinion from the 
veteran's private physician.  

A review of the veteran's service personnel records is 
entirely negative for any indication of Vietnam service or 
evidence showing the veteran had actually been exposed to 
herbicides.  Thus, there is no factual or legal basis to 
associate diabetes mellitus to service based on the 
allegation of exposure to Agent Orange.  

Likewise, the clinical records added to the file since 1992 
do not establish the required link between the veteran's 
claimed disabilities and military service.  In this case, the 
evidence, although new, is not material in that it shows only 
continued post-service treatment and simply is not pertinent 
to the question of whether hypertension, diabetes, a right 
knee disability or left eye loss had their onset during 
active duty, (which is the pivotal issue underlying the 
claims for service connection).  Thus, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claims.  

The Board has also considered the private medical opinion 
indicating that the veteran's hypertension and diabetes are 
related to service.  Although the physician noted a 
"thorough review of medical records", he did not indicate 
that a review of the claims file had been undertaken as he 
did not address the lack of documented symptoms, clinical 
findings, or injuries during service.  Therefore, this 
particular medical opinion, in context, is merely the 
recordation of the history as related by the veteran, and 
does not represent a medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (factors for 
assessing probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474 
(1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or another relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis).  The newly 
received evidence does not raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection for hypertension, diabetes, a right knee 
disability and loss of the left eye.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


Increased Rating 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background and Analysis

By a rating decision in July 2005, the RO granted service 
connection for laceration residuals of the right index finger 
and assigned a noncompensable evaluation under DC 5229.  The 
veteran disagreed with the evaluation assigned.  

Under DC 5229, where there is limitation of motion of the 
index finger of the dominant hand with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  In order to 
receive a 10 percent evaluation, the evidence must show a gap 
of one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with finger flexed to 
the extent possible, or; with extension limited by more than 
30 degrees.  38 C.F.R. § 4.71a (2007).  

The pertinent evidence of record includes SMRs which show the 
veteran was treated for laceration of the dorsum of the right 
index finger at the metacarpal phalangeal joint.  The tendon 
was repaired and the veteran was in a splint for five weeks.  
He was placed on profile for a short time and returned to 
regular duty.

On VA examination in July 2006, the veteran's primary 
complaints were of stiffness and pain with weather changes or 
cold weather.  Examination revealed a healed 3-centimeter 
transverse incision over the metacarpal phalangeal (MP) joint 
of the right index finger.  The joint and scar were both 
nontender and there was no evidence of instability.  The 
veteran could flex the MP joint to 45 degrees and extend to 0 
degrees.  The proximal interphalangeal (PIP) joint flexed to 
90 degrees and lacked 10 degrees of extension.  There was 45 
degrees of flexion of the distal interphalangeal (DIP) joint 
and extension to 0 degrees.  There was no loss of light touch 
or pinprick sensation to the finger and he was able to hold 
paper between the thumb and index finger.  There was no 
change in his range of motion against gravity or with 
repetitive motion and no change in coordination, fatigue, 
endurance or pain level.  The veteran lacked a half 
centimeter of touching the proximal crease of the right index 
finger to the right palm.  Further examination revealed 30 
degrees of volar flexion and extension of the wrist.  He had 
10 degrees of ulnar and radial deviation.  These were without 
pain.  

The record contains no additional documentation of complaints 
or treatment for the right index finger.

The Board concludes that, given the general lack of 
significant clinical findings, the level of disability 
required for a 10 percent rating under DC 5229 are not 
present.  The VA examination in 2006 shows that the veteran's 
disability only prevents him from bringing the tip of the 
finger to within a half centimeter of the proximal transverse 
crease of the palm with no other significant symptomatology.  
Although he complained of some stiffness and pain in the 
right index finger, there was no indication of limitation of 
motion of any other digits or of interference with overall 
functioning of the hand.  Thus no more than a noncompensable 
rating is warranted.  

In addition, neither the veteran nor any examiner has 
established that pain or flare-ups result in functional loss 
that would equate to a gap of one inch or more between the 
fingertip and proximal transverse crease of the palm.  
Although the effect of the veteran's pain must be considered 
when making a rating determination, under the circumstances 
of this case the Rating Schedule does not require a separate 
rating for pain.  See 38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 205 (1995).  Therefore the Board concludes 
that the overall disability picture presented warrants no 
more than a noncompensable evaluation under DC 5229.

The Board also finds that no other diagnostic code pertaining 
to the index finger affords the veteran a compensable 
evaluation.  To that end, in the absence of ankylosis, DC 
5225 is not for application.  38 C.F.R. § 4.71 (2007).

Similarly, the medical evidence reveals few, if any, clinical 
findings attributable to the scar, which was described as 
well-healed and nontender.  Moreover, there is no evidence to 
indicate that the scar limits the right index finger 
function.  Therefore, a compensable rating is not for 
application under DCs 7803-7805 since by all accounts, the 
scar is essentially asymptomatic and causes no associated 
functional impairment-either in the right index finger or 
elsewhere.  38 C.F.R. § 4.118 (2007). 

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable disability rating for right index 
finger laceration residuals effective from the date of the 
initial grant of service connection.  The Board on review 
concurs with that rating.  The rationale set forth above, in 
determining that a compensable rating is not warranted, is 
the same as that used to determine that higher "staged" 
ratings are not warranted for an earlier time.  Thus, a 
compensable rating is not warranted for any portion of the 
rating period on appeal.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in January 2005, March 2005, and March 2006, 
the RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The Board also finds 
that the January and March 2005 letters meet the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denials and the evidence needed to reopen the claims for 
service connection for hypertension, diabetes, a right knee 
disability and loss of the left eye.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hypertension.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.  

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a left eye 
disorder.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a diabetes 
mellitus.  

A compensable evaluation for laceration residuals of the 
right index finger is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


